Citation Nr: 0210224	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-03 430	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression.

(The issue of entitlement to service connection for 
depression will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  Subsequently, the veteran's claims 
folder was transferred to the VA Regional Office (RO) in 
Nashville, Tennessee.

The appellant indicated that she wanted a Travel Board 
hearing at the RO in a December 1999 VA Form 9.  She failed 
to appear for a Travel Board hearing scheduled in April 2002.  
As the appellant has neither submitted good cause for failure 
to appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. 
§ 20.704(d) (2001).


FINDINGS OF FACT

1.  In an April 1998 rating decision, the Louisville, 
Kentucky Regional Office denied the appellant's claim for 
entitlement to service connection for depression; the 
appellant was informed of this decision the same month but 
did not respond within one year of such notification.

2.  Evidence added to the record since the April 1998 rating 
decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the appellant's claim.   


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, denying service 
connection for depression, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received since the 
April 1998 rating decision sufficient to reopen the 
appellant's claim for service connection for depression.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), became law.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Moreover, 
the provisions of the VCAA do not require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108 
(West 1991).

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether to 
reopen her claim for service connection for depression as the 
RO has complied with the notice and duty to assist provisions 
of the VCAA.  See generally Quartuccio v. Principi, No. 01-
997, 2002 U.S. App. Vet. Claims LEXIS 443 (June 19, 2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the claimant's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).  In this regard, 
the Board notes that collectively, in a January 2000 
statement of the case, a June 2001 supplemental statement of 
the case and informational letters dated July 1, 1999 and 
January 25, 2001, the veteran was advised of the information 
needed to reopen and to substantiate her service-connection 
claim and the provisions of the VCAA.  The appellant was 
advised that she needed to provide medical evidence showing 
that her depression was related to service, that VA had asked 
for treatment records from the VA Medical Centers (VAMCs) in 
Memphis and Louisville and from a private physician, A. K. 
S., M.D., and that VA would obtain any other identifiable 
medical records providing that the appellant signed releases, 
as needed.  In the absence of signed releases, the appellant 
was specifically informed that it was her responsibility to 
furnish such evidence.  In addition, the VA asked that the 
veteran make sure that the information was received from Dr. 
A. K. S.  Available records have been associated with the 
claims file.  The veteran and her representative have been 
given the opportunity to supplement the record, and the 
transcript of the veteran's testimony at an RO hearing and 
additional statements from the veteran and her representative 
have been associated with the claims file.  Furthermore, the 
Board is not aware of the existence of additional relevant 
evidence that could serve to reopen the veteran's claim for 
service connection.  Therefore, the Board may proceed with 
its appellate review without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

New and Material Claim

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for 
depression.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the Louisville, Kentucky Regional Office 
first denied a claim for entitlement to service connection 
for depression, in an April 1998 rating decision, noting that 
service medical records were completely negative for 
diagnosis of or treatment for depression and there is no 
evidence showing that a psychosis was manifest to a 
compensable degree within one year following separation from 
service.  By a letter dated April 9, 1998, the veteran was 
notified of the Regional Office's action and was advised of 
her appellate rights, but no appeal was initiated within one 
year of the notification. In May 1999, the veteran sought to 
reopen her claim for service connection for depression.  In a 
November 1999 rating decision, the subject of this appeal, it 
was determined that no new and material evidence adequate to 
reopen the veteran's claim for service connection for 
depression had been submitted.  The veteran was notified of 
this decision and was advised of her appellate rights in 
December 1999 and she perfected an appeal within one year of 
notification.

Since the veteran did not perfect an appeal of the April 1998 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge, 155 F.3d at 1359-60.  
New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  

The pertinent evidence that was of record at the time of the 
April 1998 rating decision consisted primarily of the 
veteran's service medical records, VA treatment records from 
February 1996 to November 1997, a November 1997 VA mental 
disorder examination report, a January 1998 statement from 
Dr. A. K S., and various statements from the veteran.  Those 
records show that there was no record of treatment in service 
for depression and that VA treatment records show that, in 
February 1996, the veteran denied a previous history of a 
psychiatric disorder or substance abuse and that, in 
September 1997, she reported a one-month history of 
depression and irritability.  Dr. A. K. S. indicated that he 
had seen the veteran for medical and psychosomatic problems 
and complaints of depression mostly related to her obesity.  
The November 1997 VA examiner indicated that the records were 
sketchy and that it was difficult to make a definitive 
personality disorder diagnosis based on so little information 
or to justify an Axis I diagnosis.  The impression included 
alcohol abuse, episodic, in reported remission, and 
personality disorder, not otherwise specified with borderline 
features.
 
The additional evidence that has been associated with the 
claims file since the April 1998 decision includes: VA 
records for hospitalizations in September 1997, May and 
December 1999, and February 2000; VA outpatient treatment 
records from May 1995 to June 1999 and from December 1999 to 
March 2000; treatment reports from Dr. A. K. S. dated from 
June 1995 to July 1998; a partially completed stressor 
questionnaire received from the veteran in May 2000; a 
transcript of an October 2000 RO hearing; service personnel 
records received in July 2001; statements from the veteran's 
mother and ex-husband; and various statements from the 
veteran and her representative.

The additional records show that, in her December 1999 notice 
of disagreement, the veteran claimed for the first time that 
she had been raped while serving in the Air Force.  Based on 
her contention that her depression was secondary to a 
personal assault, in May 2000, the RO sent a questionnaire 
asking the veteran to provide information in support of a 
claim for service connection for post-traumatic stress 
disorder (PTSD) secondary to personal assault.  Later that 
month, the veteran submitted a partially completed 
questionnaire, indicating that the incident occurred in 
December 1990 while she was stationed in Korea.  (Service 
medical records show that she received treatment for a 
vaginal infection in December 1989, while stationed in 
Korea.)  At her RO hearing, the veteran testified that she 
was sexually assaulted by an officer and one of his friends 
while stationed at Langley Air Force Base, in January 1991, 
but indicated that she had not reported it at that time 
because of possible repercussions to their military careers.  
She also stated that she had reported being raped while in 
the service during treatment at the Louisville VAMC in 1996 
and was diagnosed as manic depressive due to the incident.  

The veteran's last performance evaluation for the period from 
March 3, 1990 through May 19, 1991 noted that the veteran had 
failed to meet the minimum standards, which considered dress 
and appearance, weight and fitness, customs, and courtesies.  
The Board concludes that the veteran's sexual assault 
contentions, stressor information, and her testimony, along 
with her last performance evaluation showing her failure to 
meet the minimum standards and newly associated VA treatment 
records, constitute new and material evidence.  This evidence 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim for service 
connection for depression.  Accordingly, her claim of 
entitlement to service connection for depression is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).
 
The Board is undertaking additional development with respect 
to the veteran's reopened claim for service connection for 
depression pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will give 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for depression.  
To this extent, the appeal is granted. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 

Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

